Exhibit 10.5

 

UNIT SUBSCRIPTION AGREEMENT

 

This UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of September 17,
2020, by and between Alpha Healthcare Acquisition Corp., a Delaware corporation
(the “Company”), having its principal place of business at 1177 Avenue of the
Americas, 5th Floor, New York, New York 10036, and AHAC Sponsor LLC, a Delaware
limited liability company (the “Subscriber”), having its principal place of
business at 1177 Avenue of the Americas, 5th Floor, New York, New York 10036.

 

WHEREAS, the Company desires to sell to the Subscriber on a private placement
basis (the “Placement”) an aggregate of 305,000 units (the “Initial Units”) of
the Company, and up to an additional 22,500 units (the “Additional Units” and,
together with the Initial Units, the “Units”) in the event that the
underwriters’ 45-day over-allotment option (“Over-Allotment Option”) is
exercised in full or part, each Unit comprised of one share of Class A common
stock of the Company, par value $0.0001 per share (“Common Stock”) and one-half
of one warrant, each whole warrant exercisable to purchase one share of Common
Stock (“Warrant”), for a purchase price of $10.00 per Unit. The shares of Common
Stock underlying the Warrants are hereinafter referred to as the “Warrant
Shares”.  The shares of Common Stock underlying the Units (excluding the Warrant
Shares) are hereinafter referred to as the “Placement Shares.” The Warrants
underlying the Units are hereinafter referred to as the “Placement
Warrants.”  The Units, Placement Shares, Placement Warrants and Warrant Shares,
collectively, are hereinafter referred to as the “Securities.”  Each whole
Placement Warrant is exercisable to purchase one share of Common Stock at an
exercise price of $11.50 during the period commencing on the later of (i) twelve
(12) months from the date of the closing of the Company’s initial public
offering of units (the “IPO”) and (ii) 30 days following the consummation of the
Company’s initial business combination (the “Business Combination”), as such
term is defined in the registration statement in connection with the IPO, as
amended at the time it becomes effective (the “Registration Statement”), and
expiring on the fifth anniversary of the consummation of the Business
Combination; and

 

WHEREAS, the Subscriber wishes to purchase the Initial Units and up to 22,500
Additional Units, and the Company wishes to accept such subscription from the
Subscriber.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Subscriber
hereby agree as follows:

 

1. Agreement to Subscribe

 

1.1. Purchase and Issuance of the Initial Units. Upon the terms and subject to
the conditions of this Agreement, the Subscriber hereby agrees to purchase from
the Company, and the Company hereby agrees to sell to the Subscriber, on the
Initial Closing Date (as defined below) the Initial Units in consideration of
the payment of the Purchase Price (as defined below). On the Initial Closing
Date, the Company shall, at its option, deliver to the Subscriber the
certificates representing the Securities purchased or effect such delivery in
book-entry form.

 

1.2. Purchase Price. The Subscriber shall pay $3,050,000 (the “Purchase Price”)
by wire transfer of immediately available funds or by such other method as may
be reasonably acceptable to the Company, to the trust account (the “Trust
Account”) at a financial institution to be chosen by the Company, maintained by
Continental Stock Transfer & Trust Company, acting as trustee (“Continental”),
one (1) business day prior to the date of effectiveness of the Registration
Statement.

 

1.3. Initial Closing. The closing of the purchase and sale of 305,000 Initial
Units shall take place simultaneously with the closing of the IPO (the “Initial
Closing Date”). The closing of such Units shall take place at the offices of
Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor, New
York, New York, 10105, or such other place as may be agreed upon by the parties
hereto.

 

1.4. Purchase and Issuance of Additional Units. Upon the terms and subject to
the conditions of this Agreement, the Subscriber hereby agrees to purchase from
the Company, and the Company hereby agrees to sell to the Subscriber, on the
Over-allotment Closing Date (as defined below) up to an aggregate of 22,500
Additional Units in consideration of the payment of $10.00 per Additional Unit
for a purchase price of up to $225,000 and in the same proportion as the amount
of the Over-Allotment Option is exercised. On the Over-Allotment Closing Date
(as defined below), the Company shall, at its option, deliver to the Subscriber
the certificates representing the Securities purchased or effect such delivery
in book-entry form.

 



 

 

 

1.5. Purchase Price. As payment in full for the Additional Units being purchased
under this Agreement, the Subscriber shall pay $10.00 per Additional Unit being
purchased by wire transfer of immediately available funds or by such other
method as may be reasonably acceptable to the Company, to the Trust Account on
the date of the consummation of the closing of the over-allotment option, and
concurrently with the consummation thereof, or on such earlier time and date as
may be mutually agreed by the Company and the Subscriber (each such date, an
“Over-Allotment Closing Date”; together with the Initial Closing Date, the
“Closing Dates” and each, a “Closing Date”).

 

1.6. Over-Allotment Closing. The Over-Allotment Closing Date shall take place at
the offices of Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas,
11th Floor, New York, New York, 10105, or such other place as may be agreed upon
by the parties hereto.

 

1.7 Termination. This Agreement and each of the obligations of the undersigned
shall be null and void and without effect if the Initial Closing Date does not
occur prior to March 31, 2021.

 

2. Representations and Warranties of the Subscriber

 

The Subscriber represents and warrants to the Company that:

 

2.1. No Government Recommendation or Approval.  The Subscriber understands that
no federal or state agency has passed upon or made any recommendation or
endorsement of the Company or the Placement of the Securities.

 

2.2. Accredited Investor. The Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges that
the sale contemplated hereby is being made in reliance, among other things, on a
private placement exemption to “accredited investors” under the Securities Act
and similar exemptions under state law.

 

2.3. Intent.  The Subscriber is purchasing the Securities solely for investment
purposes, for the Subscriber’s own account (and/or for the account or benefit of
its members or affiliates, as permitted, pursuant to the terms of an agreement
(the “Insider Letter”) to be entered into with respect to the Securities
between, among others, the Subscriber  and the Company, as described in the
Registration Statement), and not with a view to the distribution thereof and the
Subscriber has no present arrangement to sell the Securities to or through any
person or entity except as may be permitted under the Insider Letter.  The
Subscriber shall not engage in hedging transactions with regard to the
Securities unless in compliance with the Securities Act.

   

2.4. Restrictions on Transfer.  The Subscriber acknowledges and understands the
Units are being offered in a transaction not involving a public offering in the
United States within the meaning of the Securities Act.  The Securities have not
been registered under the Securities Act and, if in the future the Subscriber
decides to offer, resell, pledge or otherwise transfer the Securities, such
Securities may be offered, resold, pledged or otherwise transferred only
(A) pursuant to an effective registration statement filed under the Securities
Act, (B) pursuant to an exemption from registration under Rule 144 promulgated
under the Securities Act, if available, or (C) pursuant to any other available
exemption from the registration requirements of the Securities Act, and in each
case in accordance with any applicable securities laws of any state or any other
jurisdiction. Notwithstanding the foregoing, the Subscriber acknowledges and
understands the Securities are subject to transfer restrictions as described in
Section 8 hereof. The Subscriber agrees that if any transfer of its Securities
or any interest therein is proposed to be made, as a condition precedent to any
such transfer, the Subscriber may be required to deliver to the Company an
opinion of counsel satisfactory to the Company with respect to such transfer.
Absent registration or another available exemption from registration, the
Subscriber agrees it will not resell the Securities (unless otherwise permitted
pursuant to the Insider Letter, as described in the Registration
Statement).  The Subscriber further acknowledges that because the Company is a
shell company, Rule 144 may not be available to the Subscriber for the resale of
the Securities until the one year anniversary following consummation of the
initial Business Combination of the Company, despite technical compliance with
the requirements of Rule 144 and the release or waiver of any contractual
transfer restrictions.

  



2

 

 

2.5. Sophisticated Investor.

 

(i)  The Subscriber is sophisticated in financial matters and is able to
evaluate the risks and benefits of the investment in the Securities.

 

(ii) The Subscriber is aware that an investment in the Securities is highly
speculative and subject to substantial risks because, among other things, the
Securities are subject to transfer restrictions and have not been registered
under the Securities Act and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available. The Subscriber is able to bear the economic risk of its investment in
the Securities for an indefinite period of time.

 

2.6. Independent Investigation.  The Subscriber, in making the decision to
purchase the Units, has relied upon an independent investigation of the Company
and has not relied upon any information or representations made by any third
parties or upon any oral or written representations or assurances from the
Company, its officers, directors or employees or any other representatives or
agents of the Company, other than as set forth in this Agreement. The Subscriber
is familiar with the business, operations and financial condition of the Company
and has had an opportunity to ask questions of, and receive answers from the
Company’s officers and directors concerning the Company and the terms and
conditions of the offering of the Units and has had full access to such other
information concerning the Company as the Subscriber has requested. The
Subscriber confirms that all documents that it has requested have been made
available and that the Subscriber has been supplied with all of the additional
information concerning this investment which the Subscriber has requested.

 

2.7. Organization and Authority.  The Subscriber is duly organized, validly
existing and in good standing under the laws of the State of Delaware and it
possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement.

 

2.8. Authority. This Agreement has been validly authorized, executed and
delivered by the Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.

  

2.9. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Subscriber of the transactions contemplated hereby do
not violate, conflict with or constitute a default under (i) the Subscriber’s
charter documents, (ii) any agreement or instrument to which the Subscriber is a
party or (iii) any law, statute, rule or regulation to which the Subscriber is
subject, or any agreement, order, judgment or decree to which the Subscriber is
subject.

 

2.10. No Legal Advice from Company.  The Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
the Subscriber’s own legal counsel and investment and tax advisors.  Except for
any statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, the Subscriber is
relying solely on such counsel and advisors and not on any statements or
representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

2.11. Reliance on Representations and Warranties.  The Subscriber understands
the Units are being offered and sold to the Subscriber in reliance on exemptions
from the registration requirements under the Securities Act, and analogous
provisions in the laws and regulations of various states, and that the Company
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Subscriber set forth in
this Agreement in order to determine the applicability of such provisions.

 

2.12. No General Solicitation.  The Subscriber is not subscribing for the Units
as a result of or subsequent to any general solicitation or general advertising,
including but not limited to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting or in
a registration statement with respect to the IPO filed with the Securities and
Exchange Commission (“SEC”).

 



3

 

 

2.13. Legend.  The Subscriber acknowledges and agrees the certificates (if any)
evidencing each of the Securities shall bear a restrictive legend (the
“Legend”), in form and substance substantially as set forth in Section 4 hereof.

 

3.  Representations, Warranties and Covenants of the Company

 

The Company represents and warrants to, and agrees with, the Subscriber that:

 

3.1. Valid Issuance of Capital Stock. The total number of shares of all classes
of capital stock which the Company has authority to issue is 100,000,000 shares
of Class A Common Stock, 10,000,000 shares of Class B Common Stock, $0.0001 par
value per share (the “Class B Common Stock”), and 1,000,000 shares of preferred
stock, $0.0001 par value per share (“Preferred Stock”). As of the date hereof,
the Company has issued and outstanding 2,875,000 shares of Class B Common Stock
(of which up to 375,000 shares are subject to forfeiture as described in the
Registration Statement), no shares of Class A Common Stock and no shares of
Preferred Stock. All of the issued shares of capital stock of the Company have
been duly authorized, validly issued, and are fully paid and non-assessable.

 

3.2. Title to Securities.  Upon issuance in accordance with, and payment
pursuant to, the terms hereof and that certain warrant agreement to be entered
into between the Company and Continental, as warrant agent (the “Warrant
Agreement”), as the case may be, each of the Units, Placement Shares, Placement
Warrants and Warrant Shares will be duly and validly issued, fully paid and
non-assessable. On the date of issuance of the Units, the Warrant Shares shall
have been reserved for issuance. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, as the case may be, the
Subscriber will have or receive good title to the Units, Placement Shares and
Placement Warrants, free and clear of all liens, claims and encumbrances of any
kind, other than (i) transfer restrictions hereunder and pursuant to the Insider
Letter and (ii) transfer restrictions under federal and state securities laws.

  

3.3. Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
assets and to carry on its business as now being conducted.

 

3.4. Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Securities in accordance with the terms hereof,
(ii) the execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.5. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s certificate of incorporation or
by-laws, (ii) conflict with, or constitute a default under any agreement or
instrument to which the Company is a party or (iii) any law statute, rule or
regulation to which the Company is subject or any agreement, order, judgment or
decree to which the Company is subject. Other than any SEC or state securities
filings which may be required to be made by the Company subsequent to a Closing
Date, and any registration statement which may be filed pursuant thereto, the
Company is not required under federal, state or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or self-regulatory entity in
order for it to perform any of its obligations under this Agreement or issue the
Units, Placement Shares, Placement Warrants or Warrant Shares in accordance with
the terms hereof.

 

4

 

 

4. Legends

 

4.1. Legend. The Company will issue the Units, Placement Shares and Placement
Warrants, and when issued, the Warrant Shares, purchased by the Subscriber in
the name of the Subscriber. The certificates (if any) evidencing Securities will
bear the following Legend and appropriate “stop transfer” instructions:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PURSUANT
TO AN INSIDER LETTER BETWEEN, AMONG OTHERS, ALPHA HEALTHCARE ACQUISITION CORP.
AND AHAC SPONSOR LLC AND MAY ONLY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED DURING THE TERM OF THE LOCKUP PURSUANT TO THE TERMS SET FORTH
IN THE INSIDER LETTER.”

  

4.2. Subscriber’s Compliance. Nothing in this Section 4 shall affect in any way
the Subscriber’s obligations and agreements to comply with all applicable
securities laws upon resale of the Securities.

 

4.3. Company’s Refusal to Register Transfer of the Securities.  The Company
shall refuse to register any transfer of the Securities, if in the sole judgment
of the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or pursuant to
an available exemption from the registration requirements of the Securities Act
and (ii) in compliance herewith and with the Insider Letter.

 

4.4. Registration Rights.  The Subscriber will be entitled to certain
registration rights which will be governed by a registration rights agreement
(“Registration Rights Agreement”) to be entered into between, among others, the
Subscriber and the Company, on or prior to the effective date of the
Registration Statement. 

 

5.  Waiver of Liquidation Distributions.

 

In connection with the Securities purchased pursuant to this Agreement, the
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions of the amounts in the Trust Account with respect to
the Securities, whether (i) in connection with the exercise of redemption rights
if the Company consummates the Business Combination, (ii) in connection with any
tender offer conducted by the Company prior to a Business Combination, (iii)
upon the Company’s redemption of shares of Common Stock sold in the Company’s
IPO upon the Company’s failure to timely complete the Business Combination or
(iv) in connection with a stockholder vote to approve an amendment to the
Company’s amended and restated certificate of incorporation (A) to modify the
substance or timing of the Company’s obligation to redeem 100% of the Company’s
public shares if the Company does not timely complete the Business Combination
or (B) with respect to any other provision relating to stockholders’ rights or
pre-Business Combination activity.  In the event the Subscriber purchases shares
of Common Stock in the IPO or in the aftermarket, any additional shares so
purchased shall be eligible to receive the redemption value of such shares of
Common Stock upon the same terms offered to all other purchasers of Common Stock
in the IPO in the event the Company fails to consummate the Business
Combination.

  



5

 

 

6.  Terms of Placement Warrants. Each Placement Warrant shall have the terms set
forth in the Warrant Agreement.

 

7. Rescission Right Waiver and Indemnification.

 

7.1. The Subscriber understands and acknowledges an exemption from the
registration requirements of the Securities Act requires there be no general
solicitation of purchasers of the Units. In this regard, if the IPO were deemed
to be a general solicitation with respect to the Units, the offer and sale of
such Units may not be exempt from registration and, if not, the Subscriber may
have a right to rescind its purchase of the Units. In order to facilitate the
completion of the Placement and in order to protect the Company, its
stockholders and the amounts in the Trust Account from claims that may adversely
affect the Company or the interests of its stockholders, the Subscriber hereby
agrees to waive, to the maximum extent permitted by applicable law, any claims,
right to sue or rights in law or arbitration, as the case may be, to seek
rescission of its purchase of the Units. The Subscriber acknowledges and agrees
this waiver is being made in order to induce the Company to sell the Units to
the Subscriber. The Subscriber agrees the foregoing waiver of rescission rights
shall apply to any and all known or unknown actions, causes of action, suits,
claims or proceedings (collectively, “Claims”) and related losses, costs,
penalties, fees, liabilities and damages, whether compensatory, consequential or
exemplary, and expenses in connection therewith, including reasonable attorneys’
and expert witness fees and disbursements and all other expenses reasonably
incurred in investigating, preparing or defending against any Claims, whether
pending or threatened, in connection with any present or future actual or
asserted right to rescind the purchase of the Units hereunder or relating to the
purchase of the Units and the transactions contemplated hereby.

 

7.2. The Subscriber agrees not to seek recourse against the Trust Account for
any reason whatsoever in connection with its purchase of the Units or any Claim
that may arise now or in the future.

 

7.3. The Subscriber acknowledges and agrees that the stockholders of the Company
are and shall be third-party beneficiaries of this Section 7.

 

7.4. The Subscriber agrees that to the extent any waiver of rights under this
Section 7 is ineffective as a matter of law, the Subscriber has offered such
waiver for the benefit of the Company as an equitable right that shall survive
any statutory disqualification or bar that applies to a legal right. The
Subscriber acknowledges the receipt and sufficiency of consideration received
from the Company hereunder in this regard.

  

8. Terms of the Units and Placement Warrants

 

8.1. The Units and their component parts are substantially identical to the
units to be offered in the IPO except that: (i) the Units and component parts
are subject to the transfer restrictions described in the Insider Letter, (ii)
the Placement Warrants will be non-redeemable if called for redemption pursuant
to Section 6.1 of the Warrant Agreement so long as they are held by the
Subscriber (or any of its permitted transferees) and as otherwise provided in
Section 5 herein, and may be exercisable on a “cashless” basis if held by the
Subscriber or its permitted transferees, as further described in the Warrant
Agreement and (iii) the Units and component parts are being purchased pursuant
to an exemption from the registration requirements of the Securities Act and
will become freely tradable only after the expiration of the lockup described
above in clause (i) and they are registered pursuant to the Registration Rights
Agreement to be signed on or before the date of the Prospectus or an exemption
from registration is available.

 

8.2. The Subscriber agrees to vote the Placement Shares in accordance with the
terms of the Insider Letter and as otherwise described in the Registration
Statement.

 

9.  Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state. The parties hereto hereby waive any right to a jury trial in connection
with any litigation pursuant to this Agreement and the transactions contemplated
hereby.

  



6

 

 

10.  Assignment; Entire Agreement; Amendment

 

10.1. Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by the Subscriber to a
person agreeing to be bound by the terms hereof, including the waiver contained
in Section 7 hereof.

 

10.2. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

 

10.3. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by all of the parties hereto.

 

10.4. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns. 

 

11.   Notices

 

11.1. Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other.  Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (a) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (b) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (c) if by any other form
of electronic transmission, when directed to the stockholder.

 

12. Counterparts

 

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

13. Survival; Severability

 

13.1. Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive the Closing Dates.

 

13.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

14. Headings.

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

[remainder of page intentionally left blank]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       ALPHA HEALTHCARE ACQUISITION CORP.         By: /s/ Rajiv Shukla
    Name: Rajiv Shukla     Title:   Chief Executive Officer

 

  SUBSCRIBER:       AHAC SPONSOR LLC         By: /s/ Rajiv Shukla     Name:
Rajiv Shukla     Title:   Managing Member

 

 

[Unit Subscription Agreement with Sponsor]

 

 



 

